Title: To Thomas Jefferson from John Nicholson, 14 October 1806
From: Nicholson, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            Herkimer October 14th 1806—
                        
                        I have been honored with the receipt of your Letter of the 6th Ult. and in obedience to your wishes hasten to
                            inform you of what I have further Learned on the subject of its Contents—
                        I believe I informed you that Mr Tyler who seems to be principal agent in the Enterprise in this quarter had
                            some time since gone on to Pittsburgh the place of general rendezvous—I find however there are more concerned with him
                            than I was at first aware of—Several Gentlemen of the County of Montgomery adjoining east of us are engaged—I have been
                            informed by two Gentlemen of this County that overtures had been made to them—and indirect overtures have since been made
                            to myself—Judge Herkimer of Montgomery (a brother in law of Mr Tylers) seems to have the principal management in that
                            quarter—when hints were given me that I might be Concerned I was referred to him—I afterwards saw him and bantered him
                            upon the subject—He utterly protested against any intention on his part of any thing against Government—He was then
                            informed that as it was understood that negotiations on the part of Goverment for the purchase of Florida had failed the
                            reason of the failure could now be given—which was, that some members of Congress had early divulged the secrets of last
                            winters session, that thereupon a private Company was formed with Colo: Burr at its head who sent an agent to Spain to
                            out bid Government for the Country, that they had actually made the purchase and that probably the object, of Mr Tyler &
                            his associates was to go on and take possession of the Country—The relation of this did not seem to surprise him as
                            being something which he had never before heard of—He received the information with apparent indifference and merely
                            observed that if it, was so he was Glad of it for that he was or should be (I am not Certain which) concerned in that
                            business—The above was related to me some days before as a well founded Conjecture and it was mentioned to Judge Herkimer
                            with an intent to draw something from him—and from the manner in which he received the information I am pretty well
                            Convinced that this is the real object of the enterprise—I ought to have added further that Herkimer also said that if
                            such a purchase had been made He would remove with his family to Florida—
                        The above Conjecture has obtained General credit here and upon the whole appears to me very highly probable—I first recieved it from a Gentleman of our County (Judge Wharry)—where he received it from I dont Know—possibly it might
                            have leaked out from some of those Concerned in the enterprise—This Sir is all that I can further inform you of at
                            present on this subject—If any thing further transpires hereafter I will take the Liberty to Communicate the information
                            to you—
                        Possibly an attempt at a separation is an event still somewhat to be feared—A sentiment of disunion it
                            would seem pervades many of our western Citizens which is probably encouraged by some who might thereby promote their own
                            views. Could not this sentiment be Counteracted by Certain national measures—I mean by Commencing the grand national
                            undertaking of opening avenues for Commerce (by Canals which shall carry sloops and schooners of seventy or Eighty tons)
                            first from the Hudson by the Mohawk into Ontario, thence round the falls of Niagara into Erie, thence by the Sandusky and
                            Scioto in the Ohio, and eventually from the Michigan through the Illinois into the Mississippi—Thus the products of the
                            western Country might be wafted off down the Mississippi into the Southern Climates and its products brought back by sea
                            and through the Hudson into the lakes again, thereby Circumnavigating the Greater part of our Country—It appears to me
                            that this once effected would Convince our western Citizens that their Interest would be to remain united with us—and that
                            even to set this on foot now would have a desirable effect in opening their eyes to their true Interests—That this Can be
                            effected with the utmost facility as it respects the Ground from the Hudson to Ontario I know from actual observation, and
                            I believe there is no doubt of the practicability of the remainder—This I think ought to be under the Control of the
                            General Government and the profits of it go to its support—
                        An undertaking of this kind has been for some time past a hobby horse of mine, and altho Sir I have no
                            reason to suppose the Idea new to you yet it is the only reason I can offer as an apology for exercising your patience
                            thus far—
                  I am Sir Yours most respectfully
                        
                            John Nicholson
                     
                        
                        
                            PS I forgot to mention that Mr Tyler told an acquaintance of mine (as he informs me) that when he
                                (Tyler) was in New York last summer Colo: Burr who was then in the state of New Jersey wrote him a pressing Letter to
                                come and see him upon business of Great importance, that he went accordingly and immediately thereafter engaged in
                                the present undertaking—
                        
                    